Case 2:19-cv-12533-SFC-DRG ECF No. 23, PageID.3613 Filed 01/31/20 Page 1 of 35




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 AARON GANT, et al.,

        Plaintiffs,                           Case: 2:19-cv-12533

 v.
                                              Honorable Sean F. Cox
 FORD MOTOR COMPANY, INC.,
                                              Magistrate Judge David R. Grand
        Defendant.

               DEFENDANT FORD MOTOR COMPANY’S
      RESPONSE IN OPPOSITION TO THE PLAINTIFFS’ MOTION FOR
          LEAVE TO FILE A SECOND AMENDED COMPLAINT

       Defendant Ford Motor Company, per E.D. Mich. LR 5.1 and 7.1, opposes the

plaintiffs’ Motion for Leave to File a Second Amended Complaint (SAC) (ECF No.

19), which would actually be the fourth attempt by the majority of the 360 plaintiffs

in this litigation to plead valid claims against Ford, dating back to the prior Kinner

v. Ford action filed in this Court nearly one year ago. No. 2:19-cv-10583-SFC-DRG

(ECF No. 1) (E.D. Mich. Feb. 26, 2019).

       The plaintiffs’ currently operative First Amended Complaint (FAC)—their

second, or in most cases, third pleading attempt—was in response to the Court’s

directive for them to amend to attempt to address the issues and arguments Ford’s

raised in its motion to dismiss the original complaint. (ECF Nos. 9 & 10.) The FAC

failed to save the plaintiffs’ claims from dismissal, as Ford has shown in its pending

motion to dismiss. (ECF No. 20.)

                                          1
Case 2:19-cv-12533-SFC-DRG ECF No. 23, PageID.3614 Filed 01/31/20 Page 2 of 35




      The proposed SAC fares no better, including because it offers no new factual

allegations except with respect to one of the 360 plaintiffs. (ECF No. 19 at 7.) As to

that one plaintiff, the few facts added affirmatively show her claims fail for

numerous reasons. (See ECF No. 19-2 ¶ 170.) Thus, the Court can and should

properly deny further leave to amend to file because the proposed SAC is futile.

Indeed, at most, the SAC merely reinforces that despite multiple pleading attempts,

the plaintiffs cannot plead any claims able to withstand a motion to dismiss, and that

in granting Ford’s pending motion to dismiss, the Court should do so with prejudice.

      In addition, the plaintiffs’ presentation of their SAC evinces a lack of

diligence, including their lack of reasonable explanation for why they did not attempt

in their FAC what they propose in their SAC. This lack of diligence also suggests

dilatory motive in waiting until the eve of Ford’s motion to dismiss the FAC to

present their 828-page, 2,500-plus-paragraph, 257-count SAC. (See ECF No. 19-2.)

Together, these factors only further support denying leave to amend.

      For numerous reasons—most fundamentally, the SAC’s futility—the Court

should deny the plaintiffs’ motion for leave to amend, reject the SAC, and grant

Ford’s pending motion to dismiss the FAC.




                                          2
Case 2:19-cv-12533-SFC-DRG ECF No. 23, PageID.3615 Filed 01/31/20 Page 3 of 35




                                    Respectfully submitted,

                                    BOWMAN AND BROOKE LLP

                              BY: /s/ Thomas P. Branigan
                                  THOMAS P. BRANIGAN (P41774)
                                  JODI MUNN SCHEBEL (P55889)
                                  MATTHEW G. BERARD (P77024)
                                  MARY T. NOVACHECK (pro hac vice)
                                  41000 Woodward Avenue, Suite 200 East
                                  Bloomfield Hills, MI 48304-4132
                                  Telephone: 248.205.3300
                                  Facsimile: 248.205.3309
                                  Email: tom.branigan@bowmanandbrooke.com
                                  Email: jodi.schebel@bowmanandbrooke.com
                                  Email: matthew.berard@bowmanandbrooke.com
                                  Email: mary.novacheck@bowmanandbrooke.com

                                    Attorneys for Defendant
                                    Ford Motor Company, Inc.




                                      3
Case 2:19-cv-12533-SFC-DRG ECF No. 23, PageID.3616 Filed 01/31/20 Page 4 of 35




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 AARON GANT, et al.,

       Plaintiffs,                        Case: 2:19-cv-12533

 v.                                       Honorable Sean F. Cox

 FORD MOTOR COMPANY, INC.,                Magistrate Judge David R. Grand

       Defendant.

               DEFENDANT FORD MOTOR COMPANY’S
       BRIEF IN SUPPORT OF ITS RESPONSE IN OPPOSITION TO
           THE PLAINTIFFS’ MOTION FOR LEAVE TO FILE
                 A SECOND AMENDED COMPLAINT




                                      i
Case 2:19-cv-12533-SFC-DRG ECF No. 23, PageID.3617 Filed 01/31/20 Page 5 of 35




                STATEMENT OF THE ISSUES PRESENTED

      The plaintiffs’ brief for their motion for leave did not contain a “Statement of

the Issue Presented.” Nonetheless, their motion presents the following issue:

              Leave to amend, while typically liberally granted, is properly
      denied where, among other reasons, the proposed amendment would be
      futile, there have already been multiple failed pleading attempts, and
      the facts show undue delay, lack of diligence, and prejudice. Here, the
      proposed SAC comes two months after the Court’s deadline in granting
      the plaintiffs leave to attempt to address the issues Ford raised in its
      first motion to dismiss, and it would be, for the majority of these
      plaintiffs, their fourth attempt to plead their claims. Moreover, the SAC
      cures nothing, would not withstand Ford’s pending motion to dismiss,
      and is, therefore, futile. Granting further leave to amend would delay
      scrutiny of these claims yet again, require another round of motions,
      and prejudice the Court and Ford by further protracting proceedings on
      facially defective claims.

      On this record, should the Court exercise its discretion to deny further leave

to amend to file the SAC? The answer is, yes.




                                         ii
Case 2:19-cv-12533-SFC-DRG ECF No. 23, PageID.3618 Filed 01/31/20 Page 6 of 35




           CONTROLLING OR MOST APPROPRIATE AUTHORITY1

      1. Fed. R. Civ. P 15.

      2. Foman v. Davis, 371 U.S. 178 (1962).

      3. Ogle v. Hocker, No. 02-73200, 2004 WL 7340719 (E.D. Mich. Aug. 5, 2004).

      4. W.-Bowlson v. U.S. Bank, Nat. Ass’n, No. 13-13584, 2014 WL 3124239 (E.D.
         Mich. July 8, 2014) (Cox, J.).

      5. Yusong Gong v. Univ. of Mich., No. CV 16-14516, 2018 WL 7254249 (E.D.
         Mich. July 17, 2018) (Cox, J.).




1
    Cases appended as Ex. 1.1-1.4 per the Court’s Practice Guidelines.

                                           i
Case 2:19-cv-12533-SFC-DRG ECF No. 23, PageID.3619 Filed 01/31/20 Page 7 of 35




                                        TABLE OF CONTENTS

INTRODUCTION AND FACTUAL BACKGROUND .......................................1
ARGUMENT ............................................................................................................5
I.       The plaintiffs’ repeated failure to cure the numerous deficiencies
         in their serial complaints, along with the inability of their proposed
         SAC to withstand a motion to dismiss and its futility, warrant
         denying further amendment. ........................................................................6
         A.       The    plaintiffs’  serial    failures—despite         multiple
                  opportunities—to plead properly any valid claims they may
                  have supports denying further leave to amend. ...............................6

         B.       The SAC fails to address—much less to cure—the myriad of
                  pleading deficiencies in the FAC and would not survive a
                  motion to dismiss; its futility and the serial failed
                  amendments are further reason to deny leave to amend. ...............8

                  1.       The “state-specific claims” add no new factual
                           allegations—only boilerplate legal conclusions—and
                           are futile. ..................................................................................10

                  2.       The MMWA claim likewise adds only generic
                           boilerplate, with no facts or substance, and since the
                           underlying warranty claims fail as Ford has shown,
                           adding an MMWA claim is entirely futile. ...........................15

                  3.       The few new facts the SAC proposes to add for one of
                           the 360 plaintiffs show only that she cannot state claim,
                           and that allowing her leave to amend is entirely futile........16

II.      The remaining factors support denying further leave to amend. ...........19
III.     Should the Court allow further leave to amend, then further
         motions practice will be necessary, including in light of the
         additional new problems the SAC would introduce.................................22
CONCLUSION.......................................................................................................24




                                                            i
Case 2:19-cv-12533-SFC-DRG ECF No. 23, PageID.3620 Filed 01/31/20 Page 8 of 35




                                        INDEX OF AUTHORITIES


Cases

Benzon v. Morgan Stanley Distrib., Inc.,
  420 F.3d 598 (6th Cir. 2005) ..................................................................................5
Blair v. Wachovia Mortg. Corp.,
  No. 5:11-CV-566-OC-37TBS, 2012 WL 868878 (M.D. Fla. Mar. 14,
  2012) .....................................................................................................................18
Daniel v. Bluestem Brands, Inc.,
 No. 13-11714, 2014 WL 81763 (E.D. Mich. Jan. 9, 2014)....................................8
Diamond Resorts Int’l, Inc. v. Aaronson,
  No. 617CV1394ORL37DCI, 2018 WL 735627 (M.D. Fla. Jan. 26,
  2018) .....................................................................................................................18
Foman v. Davis,
  371 U.S. 178 (1962) ...............................................................................................5
Frank v. Dana Corp.,
  547 F.3d 564 (6th Cir. 2008) ................................................................................18
Goemaere v. Tiell,
 No. 19-10839, 2020 WL 134095 (E.D. Mich. Jan. 13, 2020)................................5
Harnden v. Ford Motor Co.,
 408 F. Supp. 2d 315 (E.D. Mich. 2005), aff’d sub nom. Harnden v.
 Jayco, Inc., 496 F.3d 579 (6th Cir. 2007) ............................................................16
Kinner v. Ford Motor Company,
  No. 2:19-cv-10583-SFC-DRG (E.D. Mich. Feb. 26, 2019) ...................... 1, 3, 6, 7
Miller v. Calhoun Cty.,
 408 F.3d 803 (6th Cir. 2005) ........................................................................... 7, 12
Murry v. Daimler Chrysler Corp.,
 No. 06-12190, 2006 WL 3253250 (E.D. Mich. Nov. 8, 2006) ............................22
Ogle v. Hocker,
 No. 02-73200, 2004 WL 7340719 (E.D. Mich. Aug. 5, 2004) ..........................6, 7
Reid v. City of Detroit,
  No. 18-13681, 2019 WL 6310956 (E.D. Mich. Nov. 25, 2019) ..................... 8, 18




                                                               i
Case 2:19-cv-12533-SFC-DRG ECF No. 23, PageID.3621 Filed 01/31/20 Page 9 of 35




Resnick v. Hyundai Motor Am., Inc.,
  No. CV1600593BROPJWX, 2016 WL 9455016 (C.D. Cal. Nov. 14,
  2016) .....................................................................................................................15
Roe v. Ford Motor Co.,
  No. 218CV12528LJMAPP, 2019 WL 3564589 (E.D. Mich. Aug. 6,
  2019) .............................................................................................................. 16, 17
Springer v. Brennan,
  No. CV 17-11413, 2018 WL 3238174 (E.D. Mich. July 3, 2018).......................20
Toltest, Inc. v. N. Am. Specialty Ins. Co.,
  No. 07-15193, 2009 WL 877715 (E.D. Mich. Mar. 30, 2009) (Cox, J.),
  aff’d, 362 F. App’x 514 (6th Cir. 2010) ...............................................................21
United States v. Berman,
 884 F.2d 916 (6th Cir. 1989) ..................................................................................6
W.-Bowlson v. U.S. Bank, Nat. Ass’n,
 No. 13-13584, 2014 WL 3124239 (E.D. Mich. July 8, 2014) ........................ 9, 20
Williams v. City of Cleveland,
 771 F.3d 945 (6th Cir. 2014) ..................................................................................5
Wozniak v. Ford Motor Co.,
 No. 2:17-CV-12794, 2019 WL 108845 (E.D. Mich. Jan. 4, 2019)......................17
Yusong Gong v. Univ. of Mich.,
  No. CV 16-14516, 2018 WL 7254249 (E.D. Mich. July 17, 2018).......................5

Other Authorities

Fed. R. Civ. P 15 ........................................................................................................5
Fed. R. Civ. P 15(a)(1) ...............................................................................................5
Fed. R. Civ. P 15(a)(2) ...............................................................................................5
Fed. R. Civ. P 9(b) ........................................................................................... passim
Fed. R. Civ. P. 12(b)(6)....................................................................................... 8, 25
Fed. R. Civ. P. 8 ........................................................................................ 1, 2, 20, 25




                                                              ii
Case 2:19-cv-12533-SFC-DRG ECF No. 23, PageID.3622 Filed 01/31/20 Page 10 of 35




              INTRODUCTION AND FACTUAL BACKGROUND

       For the majority of these 360 plaintiffs, their proposed “Second Amended

 Complaint” would be their fourth attempt to plead their claims. Indeed, over 190 of

 them were plaintiffs in the Kinner v. Ford Motor Company matter that they

 voluntarily dismissed last June. No. 2:19-cv-10583-SFC-DRG (ECF No. 1) (E.D.

 Mich. Feb. 26, 2019). They and over one hundred more plaintiffs then filed this

 action last August, alleging largely the same claims. After Ford moved to dismiss

 that complaint, the Court gave the plaintiffs a choice: stand by their Gant complaint

 and possibly face dismissal with prejudice; or amend. (ECF No. 10.) The plaintiffs

 chose to amend, filing their “First Amended Complaint” (FAC) in November

 2019—which pleading was, in fact, the third attempted complaint by over 190 of

 these plaintiffs. (ECF No. 12.)

       Ford’s first motion to dismiss identified numerous fundamental and

 dispositive flaws in the plaintiffs’ claims. (ECF No. 9.) Indeed, Ford’s motion

 showed that many plaintiffs’ claims are facially time-barred. It catalogued the

 complaint’s serial failures to plead sufficient factual allegations under Rule 8. It

 showed the failure to organize their claims in any kind of intelligible fashion so the

 Court and Ford could discern which plaintiffs were relying on which allegations to

 support which claims under which governing laws in violation of Rule 8. And it

 highlighted the wholesale failure to plead with anything close to the particularity



                                           1
Case 2:19-cv-12533-SFC-DRG ECF No. 23, PageID.3623 Filed 01/31/20 Page 11 of 35




 required for fraud-based claims under Rule 9(b), in addition to numerous other

 failings. (Generally id.)

       Rather than respond to any of these issues, the plaintiffs availed themselves

 of the Court’s offer to amend and filed their FAC. However, the FAC ignored and

 wholly failed to cure the overwhelming majority of the flaws Ford identified with

 respect to the first Gant complaint.

       For example, the FAC still violated basic pleading principles under Rule 8,

 including plaintiffs’ failure to plead their claims individually and to identify which

 plaintiffs rely on which factual allegations to support which claims under which

 states’ laws. (Generally ECF No. 20 & id. at 13–18.) The plaintiffs also still failed

 to identify any actual transmission defect and instead continued to plead only

 conclusory allegations. (Id. at 26–27.) Scores of plaintiffs still alleged no facts

 whatsoever about their vehicle purchases, any purported transmission issues,

 warranty and repair history, or any other relevant facts. (Id. at 28; also ECF No. 20-

 1.2 (chart of “Plaintiffs Pleading Nothing More Than Their Purchase Date, State

 Residence, and VIN”).) Instead, what facts the FAC added affirmatively showed that

 the majority of the plaintiffs have no claims, either because their vehicles were

 outside warranty, their claims are time-barred, there was no breach, or for a number

 of other reasons. (ECF No. 20-1.1 (chart of “Dismissible Counts for Each Individual

 Plaintiff”).) And no plaintiffs added any facts to support their bald fraud allegations



                                           2
Case 2:19-cv-12533-SFC-DRG ECF No. 23, PageID.3624 Filed 01/31/20 Page 12 of 35




 to satisfy Rule 9(b) or the elements of such claims. (ECF No. 20 at 24, 38–39, 41–

 48.) This listing is far from exhaustive, as the FAC remained wholly and materially

 deficient on every level. (Generally id.)

       In anticipation of moving to dismiss the FAC, Ford’s counsel requested a

 conference with the plaintiffs’ counsel per E.D. Mich. LR 7.1(a) to discuss the

 grounds for that planned motion, which took place by telephone on January 10, 2020.

 During that call, Ford’s counsel explained that since the FAC failed to address—

 much less cure—the vast majority of the deficiencies Ford raised in its first motion

 to dismiss, its anticipated motion on the FAC would address many of the same

 issues.

       The plaintiffs’ counsel, meanwhile, advised for the first time during that call

 that they were contemplating seeking leave to amend yet again, including to set out

 claims under separate states’ laws, as well as to re-assert a count under the

 Magnuson-Moss Warranty Act that the original Kinner plaintiffs asserted then

 dismissed. The plaintiffs’ counsel did not, however, provide any more details

 concerning their proposed amended complaint, nor did they provide a draft of such

 a proposed filing. The following business day, Ford’s counsel advised the plaintiffs’

 counsel that, for several reasons, Ford could not agree to the plaintiffs’ vague

 proposed amendment, and that Ford intended to move to dismiss by its January 17,




                                             3
Case 2:19-cv-12533-SFC-DRG ECF No. 23, PageID.3625 Filed 01/31/20 Page 13 of 35




 2020 deadline. E-mail from Ford counsel, Rob Wise, to Plaintiffs’ counsel, Ken

 Stern (Jan. 13, 2020), attached as Ex. 2.

         On the afternoon of January 17—the day Ford’s motion to dismiss was due—

 the plaintiffs moved to amend, with a copy of their proposed Second Amended

 Complaint (SAC), which spans 828 pages and over 2,500 paragraphs (not counting

 subparagraphs). (ECF Nos. 19 & 19-2.) According to the plaintiffs, their SAC would

 make three changes: 1) to include “state-specific claims for breach of implied and

 express warranties, consumer protection act violations, and various state-law claims

 sounding in fraud and contract,” 2) to add “a claim by all Plaintiffs for violations of

 the Magnuson-Moss Warranty Act,” and 3) to provide “some additional factual

 allegations regarding Plaintiff Marion Hand,” who was one of 87 plaintiffs Ford

 identified as failing to provide any facts except state of residence and the model year,

 VIN, and date of purchase of their vehicle. (ECF No. 19 at 7; also ECF No. 20 Ex.

 1.2.)

         Among the “state-specific claims,” the SAC would add claims for alleged

 negligence as well as state-law product liability claims, such as strict liability for

 alleged design defect and failure to warn—all of which are pled, however, only in

 generic, boilerplate fashion and are non-specific as to any individual plaintiff. (E.g.,

 ECF No. 20 ¶¶ 963–92.) In all, the SAC includes at least 257 separate counts, under

 41 states’ different laws. (Generally id.)



                                              4
Case 2:19-cv-12533-SFC-DRG ECF No. 23, PageID.3626 Filed 01/31/20 Page 14 of 35




                                     ARGUMENT

       At this stage of the proceedings, where the plaintiffs have already previously

 amended, Rule 15 requires leave of court for further amendment, which the rule

 instructs the Court should “freely give” when “justice so requires.” Fed. R. Civ. P

 15(a)(1) & (2). “The decision as to whether justice requires the amendment is

 committed to the district court’s sound discretion.” Yusong Gong v. Univ. of Mich.,

 No. CV 16-14516, 2018 WL 7254249, at *3 (E.D. Mich. July 17, 2018) (Cox, J.).

 “Abuse of that discretion occurs when a district court fails to state the basis for its

 denial or fails to consider the competing interests of the parties and likelihood of

 prejudice to the opponent.” Id. (citing Foman v. Davis, 371 U.S. 178, 182 (1962)).

       “Reasons that warrant denying a motion for leave to amend include ‘undue

 delay, bad faith, or dilatory motive on the part of the movant, repeated failure to cure

 deficiencies by amendments previously allowed, undue prejudice to the opposing

 party by virtue of allowance of the amendment, [and] futility of the amendment.’ ”

 Id. (quoting Foman, 371 U.S. at 182) ; also Goemaere v. Tiell, No. 19-10839, 2020

 WL 134095, at *4 (E.D. Mich. Jan. 13, 2020) (Cox, J.) (same) (citing Benzon v.

 Morgan Stanley Distrib., Inc., 420 F.3d 598, 613 (6th Cir. 2005)). Whether there are

 reasons to deny leave to amend is generally reviewed as a discretionary matter,

 except for a denial of leave to amend on futility grounds, which is reviewed de novo.

 Williams v. City of Cleveland, 771 F.3d 945, 949 (6th Cir. 2014).



                                            5
Case 2:19-cv-12533-SFC-DRG ECF No. 23, PageID.3627 Filed 01/31/20 Page 15 of 35




       Here, several reasons support denying further leave to amend. The Court

 should therefore deny the plaintiffs’ motion, reject the SAC, and rule on and grant

 Ford’s pending motion to dismiss.

 I.    The plaintiffs’ repeated failure to cure the numerous deficiencies in their
       serial complaints, along with the inability of their proposed SAC to
       withstand a motion to dismiss and its futility, warrant denying further
       amendment.

       A.     The plaintiffs’ serial failures—despite multiple opportunities—to
              plead properly any valid claims they may have supports denying
              further leave to amend.

       As this District recognizes, “repeated failure to cure deficiencies by

 amendment despite an opportunity to do so constitutes a sufficient basis on which to

 deny a request for leave to amend.” Ogle v. Hocker, No. 02-73200, 2004 WL

 7340719, at *1 (E.D. Mich. Aug. 5, 2004) (citing United States v. Berman, 884 F.2d

 916, 921 (6th Cir. 1989)). Here, the plaintiffs have repeatedly failed to plead their

 claims properly, and the SAC would be the fourth (failed) pleading attempt by the

 majority of them.

       The plaintiffs failed to plead their claims properly back in the Kinner action.

 That complaint was woefully deficient, with those approximately 200 plaintiffs each

 asserting identical boilerplate allegations in improper “shotgun” fashion. Kinner,

 No. 2:19-cv-10583-SFC-DRG (ECF No. 1). After voluntarily dismissing that action,

 the Kinner plaintiffs (with over 100 new plaintiffs) refiled their claims as this Gant

 action in state court, but again in wholly deficient fashion, as Ford showed in moving


                                           6
Case 2:19-cv-12533-SFC-DRG ECF No. 23, PageID.3628 Filed 01/31/20 Page 16 of 35




 to dismiss that complaint. (Generally ECF No. 9.) Indeed, Ford’s first motion to

 dismiss catalogued, with specific examples, the myriad ways in which the original

 complaint was materially flawed and required dismissal. (Id.) The Court already

 gave the plaintiffs leave once before to amend to attempt to address the numerous

 deficiencies that Ford raised. (ECF No. 10.) The plaintiffs’ FAC was that attempt.

       Now, however, the plaintiffs ask for leave to amend yet again, purportedly in

 response to the same pleading deficiencies that Ford raised and that the plaintiffs

 failed to cure in their FAC. (See ECF No. 19 at 7.) In seeking to do so, however, the

 plaintiffs essentially acknowledge that their FAC failed “to cure deficiencies by

 amendment despite an opportunity to do so.” Ogle, 2004 WL 7340719, at *1. In fact,

 since they first raised their claims nearly a year ago, these plaintiffs have had

 multiple opportunities to attempt to plead any valid claims properly: in Kinner, in

 their original complaint here, and in their FAC. They have failed each time.

       Moreover, as discussed below, the plaintiffs’ SAC would do nothing to cure

 the issues Ford raises in its pending motion to dismiss. Rather, the SAC—like its

 multiple predecessors—still would not “survive a motion to dismiss,” Miller v.

 Calhoun Cty., 408 F.3d 803, 817 (6th Cir. 2005), thereby further demonstrating

 repeated failure to cure deficiencies, which presents “a sufficient basis on which to

 deny a request for leave to amend,” Ogle, 2004 WL 7340719, at *1.




                                          7
Case 2:19-cv-12533-SFC-DRG ECF No. 23, PageID.3629 Filed 01/31/20 Page 17 of 35




       B.     The SAC fails to address—much less to cure—the myriad of
              pleading deficiencies in the FAC and would not survive a motion to
              dismiss; its futility and the serial failed amendments are further
              reason to deny leave to amend.

       Amendment is properly denied where it would be futile. Daniel v. Bluestem

 Brands, Inc., No. 13-11714, 2014 WL 81763, at *7 (E.D. Mich. Jan. 9, 2014). “A

 proposed amendment is futile if the amendment could not withstand a motion to

 dismiss under Fed. R. Civ. P. 12(b)(6).” Reid v. City of Detroit, No. 18-13681, 2019

 WL 6310956, at *2 (E.D. Mich. Nov. 25, 2019) (Cox, J.) (citing JGMM Realty, LLC

 v. LNR Partners, LLC, 701 F. App’x 465, 471 (6th Cir. 2017) (citing Rose v.

 Hartford Underwriters Ins. Co., 203 F.3d 417, 420 (6th Cir. 2000))). Here, the SAC

 is futile on several grounds.

       In determining whether a proposed amendment would survive a motion to

 dismiss and thereby not be futile, the “dispositive question” is whether the

 amendment “contains sufficient factual matter, accepted as true, to state a claim for

 relief that is plausible on its face.” Reid, 2019 WL 6310956, at *2. Leave to amend

 is properly denied where, in the proposed amendment, the plaintiff “has not come

 forth with any additional facts that would change this Court’s analysis of” a pending

 motion to dismiss. Daniel, 2014 WL 81763, at *7. In addition, when there is a motion

 to dismiss pending, courts will often consider the proposed amendment in light of

 the issues raised in the pending motion, as they are often “inextricably intertwined.”




                                           8
Case 2:19-cv-12533-SFC-DRG ECF No. 23, PageID.3630 Filed 01/31/20 Page 18 of 35




 W.-Bowlson v. U.S. Bank, Nat. Ass’n, No. 13-13584, 2014 WL 3124239, at *4 (E.D.

 Mich. July 8, 2014) (Cox, J.).

       Here, Ford’s pending motion to dismiss again raises numerous pleading

 deficiencies. (ECF No. 20.) Ford showed that the FAC still presented the plaintiffs’

 claims in improper “shotgun” fashion, in which it was impossible to discern which

 plaintiffs where relying on which allegations to support which claims under which

 states’ laws. (Id. at 13–18.) Ford showed that scores of plaintiffs’ claims are time-

 barred, with no well-pled facts to support any alleged tolling. (Id. at 19–26.) And

 Ford catalogued the numerous other reasons the plaintiffs’ claims failed, including

 failing to plead facts supporting any actual defect, failing to plead facts showing any

 breach of warranty, and failing to plead their fraud-based claims with anything close

 to the particularity required under Rule 9(b) , in addition to numerous other

 deficiencies. (Id. at 26–55.)

       Nowhere in their motion for leave to amend do the plaintiffs assert that their

 SAC cures the myriad pleading deficiencies Ford has raised. They don’t recite the

 standard for futility. Instead, the plaintiffs address futility only in passing, and with

 no substance, baldly asserting that “for many of the same reasons, the proposed

 amendment is not futile.” (ECF No. 19 at 10.) Yet none of the preceding “reasons”

 addressed anything relevant to the futility analysis. For example, nowhere do the

 plaintiffs address Ford’s prior motions to dismiss and show that the SAC cures all



                                            9
Case 2:19-cv-12533-SFC-DRG ECF No. 23, PageID.3631 Filed 01/31/20 Page 19 of 35




 the myriad issues Ford raised such that it would survive Ford’s pending motion to

 dismiss—because it doesn’t. Not even close. Instead, the plaintiffs state that their

 SAC is not futile because “having all their claims before the Court provides Plaintiffs

 with additional avenues of recovery and ensures that both parties have a chance to

 litigate the entire dispute and achieve finality.” (Id.) It is unclear what the plaintiffs

 are trying to say, but whatever it is, it has nothing to do with the futility analysis.

       In all, despite its massive inflation in page length from the FAC, according to

 the plaintiffs, their SAC makes only three changes: 1) pleading “state-specific

 claims,” 2) adding a Magnuson-Moss Warranty Act (MMWA) claim, and 3)

 providing “some additional factual information regarding Plaintiff Marion Hand.”

 (ECF No. 19 at 7.) In other words, of the limited changes the SAC proposes to make,

 only one involves adding any new factual allegations—and even then, only as to one

 of the 360 plaintiffs. None of these three proposed changes saves the plaintiffs’

 claims from dismissal on numerous grounds.

       1.     The “state-specific claims” add no new factual allegations—only
              boilerplate legal conclusions—and are futile.

       The “state-specific claims” contain zero new factual allegations, and offer

 instead only generic, boilerplate legal conclusions of the elements of the claims

 asserted across 41 different states. (ECF No. 20 ¶¶ 516–2546.) For example, the

 SAC’s proposed new “state-specific claim” for alleged violation of Alabama’s

 Deceptive Trade Practices Act includes no actual facts and instead refers only to the


                                            10
Case 2:19-cv-12533-SFC-DRG ECF No. 23, PageID.3632 Filed 01/31/20 Page 20 of 35




 “conduct of Ford, as set forth herein” and “Ford’s actions, as set forth above”—in

 addition to incorporating by reference each of the SAC’s first 495 paragraphs (which

 include all of the individual plaintiff allegations, even the non-Alabama plaintiffs).

 (ECF No. 19-2 ¶¶ 517–19.) These internal references are to, for example, Alabama

 plaintiff Deajia Thompson, who alleges she bought a 2012 Ford Fusion in September

 2014, but doesn’t say from whom or where, doesn’t allege what she paid, doesn’t

 allege having sustained any economic loss or other damage, doesn’t allege that her

 vehicle has experienced any issues whatsoever (much less the plaintiffs’ vague

 “Transmission Defect”), and doesn’t allege any facts as to any attempted repairs,

 warranty claims, or notice to Ford of any alleged issues. (Id. ¶ 123.) The SAC’s

 Alabama Deceptive Trade Practices Act count makes no attempt to show how or

 why plaintiff Thompson’s alleged facts—nor the facts alleged for any of her fellow

 Alabama plaintiffs, for that matter—support a claim under that law.

       The same goes for the rest of the SAC’s “state-specific claims.” Indeed, as

 with every prior complaint iteration, the SAC lacks any tailoring of any of the claims

 to the individual plaintiffs and their circumstances. The proposed new “state-specific

 claims” instead make only bald legal assertions—assertions which the SAC

 otherwise shows lack factual support.

       For example, the SAC now baldly proclaims that the plaintiffs all had

 “sufficient direct dealings with Ford or its agents (dealerships) to establish privity of



                                            11
Case 2:19-cv-12533-SFC-DRG ECF No. 23, PageID.3633 Filed 01/31/20 Page 21 of 35




 contract.” (ECF No. 19-2 ¶ 509.) The SAC itself shows this to be merely another

 bald and baseless legal conclusion entitled to no weight, as opposed to a well-pled

 factual allegation—such as with plaintiff Miller, who alleges (in both the FAC and

 the SAC) that she bought her 2013 Ford Fusion from CarMax in 2014, provides no

 facts showing any dealings with any Ford agents or dealers in purchasing her vehicle,

 and thus has no factual support for the new “privity” assertion in the SAC. (Id. ¶

 193.) Numerous similar examples abound throughout the SAC. (E.g., id. ¶¶ 134,

 139.) And these examples are in addition to the scores of plaintiffs who still fail to

 provide any facts whatsoever except their residence, and the model, year, VIN, and

 purchase date of their vehicle. (E.g., id. ¶ 135.)

       The “state-specific claims” further confuse matters in that some of them

 purport to be asserted only on behalf of certain plaintiffs, yet the new criteria for

 inclusion have no basis in any facts alleged. For example, the California express

 warranty claim purports to be asserted “on behalf of those Plaintiffs who sought

 repairs pursuant to the recalls . . . .” (ECF No. 19-2 ¶ 698.) None of the California

 plaintiffs allege they sought repairs pursuant to any recall, nor do they allege any

 facts as to any purportedly applicable recall. (See id. ¶¶ 138–42.) Similarly, the New

 York Deceptive Acts or Practices claim purports to be “asserted by Plaintiffs who

 . . . (b) sold their vehicle at a loss.” (Id. ¶ 1851.) None of the New York plaintiffs




                                            12
Case 2:19-cv-12533-SFC-DRG ECF No. 23, PageID.3634 Filed 01/31/20 Page 22 of 35




 allege they sold their vehicles at a loss. (Id. ¶¶ 348–66.) It is thus entirely unclear as

 to who fits into this inclusion criterion.

       Meanwhile, other aspects of the “state-specific claims” are internally

 conflicting and confusing, and many plaintiffs appear even to be abandoning certain

 claims. For example, the SAC asserts in boilerplate fashion that each and every one

 of the plaintiffs’ vehicles experienced “the transmission defects,” and that “[e]ach

 of the Plaintiffs to this Complaint requested or desired that Ford fix the defective

 transmission in their vehicle, but Ford could not or would not permanently repair it.”

 (Id. ¶¶ 8, 27.) Yet, contrary to that bald assertion, the Florida express warranty claim

 purports to be asserted only “on behalf of Plaintiffs who experienced the

 Transmission Defects and who presented their Vehicle for repair.” (Id. ¶ 853.) While

 many Florida plaintiffs allege neither that they experienced the alleged

 “Transmission Defect,” nor that they presented their vehicles for repair.2 (E.g., id.

 ¶¶ 150, 151, 154, 158, 162–64, 166, 169, 171, 174–79; also id. ¶ 844 (defining the

 Florida Unfair & Deceptive Trade Practices Act claim as also being asserted only by

 those who “experienced the Transmission Defects”).)

       Similarly, the New York Deceptive Acts or Practices claim purports to be

 asserted by Plaintiffs who either “(a) suffered a Transmission Defects event or (b)


 2
  Ford disputes that accuracy or appropriateness of the plaintiffs’ purported inclusion
 criteria, and only relies on the SAC’s inclusion criteria to show that many of the
 plaintiffs now affirmatively plead themselves out of their own claims.

                                              13
Case 2:19-cv-12533-SFC-DRG ECF No. 23, PageID.3635 Filed 01/31/20 Page 23 of 35




 sold their vehicle at a loss.” (Id. ¶ 1851.) Again, no New York plaintiff alleges selling

 their vehicle at a loss, and many of them also don’t allege having experienced any

 “Transmission Defects event.” (Id. ¶¶ 349, 351, 355–56, 361–62; see also id. ¶¶

 1869, 1883, & 1890 (defining various New York warranty-based claims with similar

 inclusion criteria that many of the New York plaintiffs don’t meet).)

       The SAC is internally conflicting, inconsistent, and confusing in terms of why

 any plaintiffs from other states who have not alleged they experienced any

 “Transmission Defect” are asserting claims for breach of warranty. For example,

 why is California plaintiff Haggard, who bought a used 2016 Fusion in March 2018

 from “Paul Blanco’s Good Car Company” asserting a claim under California’s

 Song-Beverly Consumer Warranty Act alleging that he bought his vehicle new

 (when he did not), and that he “gave Ford or its authorized repair facilities at least

 two opportunities to fix the defects” (when he does not allege having sought any

 repairs under warranty)? (See id. ¶¶ 140, 630–38; also id. ¶ 139 (showing California

 plaintiff Morss bought his vehicle used and sought repairs only from “AAMCO

 Transmissions and Total Car Care,” yet likewise asserts a Song-Beverly claim).)

       As these numerous other examples show, the SAC’s “state-specific claims”

 provide nothing more than bare elements of various claims across different states

 along with irrelevant conclusory assertions, while adding no facts, no substance, and

 nothing to avoid a motion to dismiss. This is particularly true with respect to the



                                            14
Case 2:19-cv-12533-SFC-DRG ECF No. 23, PageID.3636 Filed 01/31/20 Page 24 of 35




 consumer-protection, trade-practices, and other various fraud-based claims (both

 common-law and statutory) that the SAC proposes to add, which overwhelmingly

 require pleading with Rule 9(b) particularity. E.g., Resnick v. Hyundai Motor Am.,

 Inc., No. CV1600593BROPJWX, 2016 WL 9455016, at *12 (C.D. Cal. Nov. 14,

 2016) (recognizing that claims under California’s Consumer Legal Remedies Act

 (CLRA), Unfair Competition Law (UCL), and False Advertising Law (FAL) all

 “must comply with the heightened pleading standards of Rule 9(b)”) ; (ECF No. 19-

 2 ¶¶ 656–96 (alleging counts under the CLRA, UCL, and FAL)). Bald, generic

 boilerplate such as this fails to state a claim, and it likewise fails to show that the

 requested amendment is anything but futile.

       2.     The MMWA claim likewise adds only generic boilerplate, with no
              facts or substance, and since the underlying warranty claims fail as
              Ford has shown, adding an MMWA claim is entirely futile.

       The re-added MMWA claim likewise provides no new facts. (Id. ¶¶ 496–515.)

 Instead, it too states merely boilerplate legal conclusions—incorrect legal

 conclusions at that, such as asserting that Ford’s “written and implied warranties

 relate to future performance of its vehicles because it promised that the drivetrain of

 Plaintiffs’ vehicle would perform adequately for a specified period of time or

 mileage, whichever came first.” (Id. ¶ 507.) Neither Ford’s NVLW nor the UCC

 implied warranty of merchantability is a promise that no warranted issues will arise

 during the mileage or time limitations.



                                           15
Case 2:19-cv-12533-SFC-DRG ECF No. 23, PageID.3637 Filed 01/31/20 Page 25 of 35




       Regardless, nothing in the newly re-asserted MMWA claim addresses or

 resolves anything covered in Ford’s pending motion to dismiss. Rather, as Ford

 showed in moving to dismiss the FAC, the express and implied warranty claims fail

 (ECF No. 20 at 19–33), and where—as here—there are no viable underlying

 warranty claims, an MMWA claim likewise fails. Harnden v. Ford Motor Co., 408

 F. Supp. 2d 315, 322–23 (E.D. Mich. 2005), aff’d sub nom. Harnden v. Jayco, Inc.,

 496 F.3d 579 (6th Cir. 2007) (acknowledging MMWA claims “are derivative of . . .

 breach [of] express and implied warrant[y]” claims and granting defendants motion

 for summary judgment on plaintiff’s state-law warranty and MMWA claims). In

 short, the MMWA claim does nothing to withstand a motion to dismiss, and its

 proposed addition is futile.

       3.     The few new facts the SAC proposes to add for one of the 360
              plaintiffs show only that she cannot state claim, and that allowing
              her leave to amend is entirely futile.

       As for plaintiff Hand, the few new facts she proposes to add with the SAC

 nonetheless still fail to state a claim. (Id. ¶ 170.) Indeed, her newly added facts show

 she bought a used 2013 Ford Fusion in February 2016,3 and (according to her

 allegations) she did not experience any alleged “Transmission Defect” until 2017, at


 3
  Plaintiff Hand does not affirmatively allege her 2013 vehicle was used when she
 bought it 2016, but “common-sense dictates that the car did not sit on a dealer lot for
 over two years.” Roe v. Ford Motor Co., No. 218CV12528LJMAPP, 2019 WL
 3564589, at *9 (E.D. Mich. Aug. 6, 2019), reconsideration denied in part, No. 2:18-
 CV-12528, 2020 WL 289306 (E.D. Mich. Jan. 21, 2020).

                                           16
Case 2:19-cv-12533-SFC-DRG ECF No. 23, PageID.3638 Filed 01/31/20 Page 26 of 35




 70,000 miles—i.e., after her Fusion’s 60,000-mile NVLW had expired. (ECF No.

 19-2 ¶ 170.)4 Thus, she cannot state a claim for breach of express warranty. Roe,

 2019 WL 3564589, at *11 (holding that there is no breach of express warranty, nor

 any failure of its essential purpose, when there are no alleged issues nor any

 requested repairs within the warranty period”); also Wozniak v. Ford Motor Co., No.

 2:17-CV-12794, 2019 WL 108845, at *2 (E.D. Mich. Jan. 4, 2019) (“For a repair-

 or-replace remedy to fail its essential purpose . . . the consumer must give the

 manufacturer an opportunity to repair or replace the alleged defect during the

 warranty period”). Plaintiff Hand likewise alleges no facts to support a breach of

 implied warranty, including, among other reasons, facts showing she experienced

 any issues within the implied warranty period.

       Moreover, plaintiff Hand, like her co-plaintiffs, still fails to identify any actual

 defect, and instead merely describes alleged driving conditions that could be due to

 any number of various causes, with many having nothing to do with any defect. (ECF

 No. 19-2 ¶ 170; also ECF No. 20 at 26–27.) She likewise now joins many of her co-

 plaintiffs in alleging in generic fashion that she supposedly relied on “TV, Radio or

 Billboard Ads, Internet, and Historical Brand Slogans” in deciding to purchase her



 4
  Plaintiff Hand asserts she “sought repairs four times under warranty,” which makes
 no sense if she is referring to the alleged “Transmission Defect” since she alleges
 that she only first experienced the alleged “Transmission Defect” “at approximately
 70,000 miles,” at which point her vehicle was outside the NVLW’s coverage. (Id.)

                                            17
Case 2:19-cv-12533-SFC-DRG ECF No. 23, PageID.3639 Filed 01/31/20 Page 27 of 35




 vehicle, with no facts alleged as to what the actual representations were that she

 supposedly saw or heard. (Id.)

       Overall, plaintiff Hand has merely moved from the list of plaintiffs who pled

 no facts whatsoever, to the list of plaintiffs who pled some facts but still fall woefully

 short of the mark “to state a claim for relief that is plausible on its face.” Reid, 2019

 WL 6310956, at *2. This is particularly true with respect to her fraud-based claims,

 given Rule 9(b)’s particularity requirement. Frank v. Dana Corp., 547 F.3d 564,

 569–70 (6th Cir. 2008) (explaining that Rule 9(b) requires a plaintiff to “(1) specify

 the statements that the plaintiff contends were fraudulent, (2) identify the speaker,

 (3) state where and when the statements were made, and (4) explain why the

 statements were fraudulent”); Blair v. Wachovia Mortg. Corp., No. 5:11-CV-566-

 OC-37TBS, 2012 WL 868878, at *3 (M.D. Fla. Mar. 14, 2012) (recognizing that

 “the heightened pleading standard of Rule 9(b)” applies “where the gravamen of the

 claim sounds in fraud”); (also ECF No. 19-2 ¶¶ 843–51, 869–76 (plaintiff Hand

 asserting fraud-based claims under Florida’s Unfair & Deceptive Trade Practices

 Act (FDUTPA) and for “Fraud by Concealment”)).5 Neither plaintiff Hand nor the


 5
   While Florida courts are “divided as to whether this heightened pleading standard
 applies” across the board to FDUTPA claims, Rule 9(b) particularity is properly
 required where the “FDUTPA claim rests on fraud allegations.” Diamond Resorts
 Int’l, Inc. v. Aaronson, No. 617CV1394ORL37DCI, 2018 WL 735627, at *9 (M.D.
 Fla. Jan. 26, 2018) (supporting that). Here, the SAC’s proposed FDUTPA claim (like
 all the other 250-plus counts) incorporates the first 495 paragraphs of the SAC,
 which include no less than 10 paragraphs alleging fraud.

                                            18
Case 2:19-cv-12533-SFC-DRG ECF No. 23, PageID.3640 Filed 01/31/20 Page 28 of 35




 SAC in general add any factual allegations to support any of the alleged fraud-based

 claims. The proposed amendment is thus entirely futile on this score as well.

                        *     *      *      *      *     *      *      *

       The SAC could not withstand a motion to dismiss, including for the reasons

 stated in Ford’s pending motion to dismiss the FAC. All the SAC does is further

 show that despite multiple pleading attempts, the plaintiffs still cannot properly

 plead any claims, that further amendment is futile, and that the Court should grant

 Ford’s pending motion to dismiss with prejudice.

 II.   The remaining factors support denying further leave to amend.

       Despite these claims first being filed nearly a year ago, this case is (due to the

 plaintiffs dismissing, refiling, and amending their claims) still at the pleading stage.

 Thus, while the delays caused by the plaintiffs’ past pleading failures and their

 proposed further amendment would not delay an impending trial date or require re-

 opening discovery, allowing the plaintiffs to amend yet again would nonetheless

 unnecessarily further delay proper scrutiny of these deeply flawed claims—scrutiny

 which should result in the dismissal with prejudice of these baseless and improperly

 pled claims. Allowing leave to amend would also require Ford to brief yet another

 motion to dismiss (among possibly other issues raised by the SAC), for a third time.

       Moreover, scrutinizing these claims under the framework of the SAC’s 250-

 plus counts across 41 states’ laws would unnecessarily burden and prejudice the



                                           19
Case 2:19-cv-12533-SFC-DRG ECF No. 23, PageID.3641 Filed 01/31/20 Page 29 of 35




 Court and Ford, given that the plaintiffs’ claims—under both the FAC and the

 SAC—fail at much more fundamental levels, including the failure to plead any

 actual defect, the failure to plead their claims individually under Rule 8, and the

 failure to comply with Rule 9(b) . These claims have been pending for nearly a year;

 further amendment would merely delay inevitable dismissal.

       Meanwhile, the plaintiffs cannot credibly claim prejudice from denying a

 third—and in most cases, fourth—attempt to plead their claims properly, since they

 have repeatedly failed despite ample time and opportunity to do so. Their proposed

 SAC also makes clear that the plaintiffs have no relevant facts to add to support any

 viable claims. And the deficiencies in their claims run far deeper than what they

 propose with their SAC. In sum, prejudice only supports denying leave to amend.

       In addition, Ford is not in a position to assert that the plaintiffs’ actions rise to

 the level of bad faith. Nonetheless, as this Court has recognized, a party seeking to

 amend “must act with due diligence if it intends to take advantage of [Rule 15’s]

 liberality,” W.-Bowlson, 2014 WL 3124239, at *3, and unreasonable delay, along

 with other factors, can properly support denying leave to amend. E.g., Springer v.

 Brennan, No. CV 17-11413, 2018 WL 3238174, at *4 (E.D. Mich. July 3, 2018)

 (“plaintiff unreasonably delayed bringing this claim, as she was aware of the basis

 of it when she filed her original complaint”) (Cox, J.); Toltest, Inc. v. N. Am.

 Specialty Ins. Co., No. 07-15193, 2009 WL 877715, at *9 (E.D. Mich. Mar. 30,



                                            20
Case 2:19-cv-12533-SFC-DRG ECF No. 23, PageID.3642 Filed 01/31/20 Page 30 of 35




 2009) (Cox, J.), aff’d, 362 F. App’x 514 (6th Cir. 2010) (“The Court does not believe

 that Toltest has established a reasonable basis for its delay in seeking to assert this

 claim against Acme.”). The timing of the plaintiffs’ request for leave to amend yet

 again is unreasonable and, at the very least, exhibits a lack of diligence and suggests

 dilatory motive that further warrant denying such leave.

       For example, despite Ford’s original motion to dismiss having raised (among

 many other issues) their failure to plead according to individual states’ laws and the

 lack of facts for scores of plaintiffs like Ms. Hand, the plaintiffs don’t explain why

 they didn’t make their current proposed amendments back when they filed their

 FAC, and why they instead waited until the eve of Ford’s second motion to dismiss

 to disclose that they might again seek to amend.6 To the contrary, they assert they

 filed their SAC in anticipation of “a second motion to dismiss from Ford making

 many of the same arguments against the FAC that were made against the original

 complaint.” (ECF No. 19 at 7.) In other words, their SAC is an attempted response

 to arguments that Ford raised last October. In reality, however, nothing they propose

 to add now by their SAC is new or anything they could not and should not have

 attempted in their FAC. Their unexplained delay in presenting what they propose in

 the SAC only further supports denying leave. See Murry v. Daimler Chrysler Corp.,



 6
   To be clear, even if they had attempted their SAC amendments in the FAC, they
 still would have been futile, as explained herein.

                                           21
Case 2:19-cv-12533-SFC-DRG ECF No. 23, PageID.3643 Filed 01/31/20 Page 31 of 35




 No. 06-12190, 2006 WL 3253250, at *2 (E.D. Mich. Nov. 8, 2006) (denying leave,

 in part, where proposed new “information was known to Plaintiff at the time the

 original Complaint was filed”) (Cox, J.).

        The questionable timing of the plaintiffs’ motion to amend and their SAC is

 further highlighted by their assertion that they “are seeking leave to amend at an

 early point in the case, shortly after learning that Ford still takes a dim view of the

 FAC’s legal soundness,” which can only refer to the parties’ January 10, 2020

 teleconference. (See ECF No. 19 at 9.) The notion that the January 10 teleconference

 was what prompted to plaintiffs to prepare their SAC is belied, however, by the fact

 that barely one week passed between that January 10 call and when they filed an

 828-page, 2,546-paragraph, 257-count pleading.

        Regardless of the reasons for the plaintiffs’ delay, the fact remains that their

 proposed SAC would change nothing because it could not withstand a motion to

 dismiss. The futility of their amendment is reason enough to deny leave. The

 plaintiffs’ lack of diligence and unexplained delay only further support that outcome.

 III.   Should the Court allow further leave to amend, then further motions
        practice will be necessary, including in light of the additional new
        problems the SAC would introduce.

        The Court should deny leave to amend to file the SAC, for numerous reasons.

 Should the Court grant such leave, however, then as this response shows, Ford

 should have the opportunity to move against it given the myriad flaws and



                                           22
Case 2:19-cv-12533-SFC-DRG ECF No. 23, PageID.3644 Filed 01/31/20 Page 32 of 35




 deficiencies that persist with the SAC. In addition, the plaintiffs’ assertion of claims

 under separate states’ laws will require individualized analysis of those claims on a

 more state-by-state basis, which Ford was not in a position to do previously in light

 of the plaintiffs’ failure to plead under which states’ laws they were purporting to

 assert claims.

       Moreover, in both its prior motions to dismiss, Ford has pointed out that it

 may be necessary to pursue other relief, depending on the outcome of those motions,

 such as for severance for improper joinder, or possible transfer. (ECF No. 9 at 21

 n.12; ECF No. 20 at 18 n.6.) Ford had not sought such relief earlier because the first

 and most appropriate outcome has been for the Court to dismiss the plaintiffs’ claims

 entirely. With their motion for leave to amend, however, the plaintiffs have only

 further magnified the impropriety of their attempt to proceed with their disparate

 claims by this mass action.

       For example, the plaintiffs acknowledge that they bought “several different

 models of Ford Fusions” with different transmissions (some with the standard

 transmission, some with the hybrid version). (See ECF No. 19 at 6.) They admit they

 experienced varying (and vague) “unexpected problems” (among those who allege

 experiencing any “problems” whatsoever). (Id.) They admit they have no idea

 whether these alleged issues are purportedly attributable to some defect in their

 design, their materials, their manufacture, or instead their workmanship. (Id.) And



                                           23
Case 2:19-cv-12533-SFC-DRG ECF No. 23, PageID.3645 Filed 01/31/20 Page 33 of 35




 they admit their claims should be adjudicated under the laws of at least 41 different

 states, on varying and often unique statutory theories including not merely warranty

 and fraud/consumer protection, but also negligence, strict liability, failure to warn,

 and others, such as “redhibition.” (E.g., ECF No. 19-2 at 392, 483–84, 540–44, 564–

 66, 595.)

       In addition, of the SAC’s proposed 257 counts, only three are asserted under

 Michigan law, and only 17 of the 360 plaintiffs assert those claims under Michigan

 law. Thus, beyond the fundamental deficiencies and flaws that persist in these claims

 as asserted, the plaintiffs’ proposed SAC only further calls into question the

 propriety of proceeding in this Court with claims by 360 plaintiffs who

 overwhelmingly hale from different states and seek to have their claims adjudicated

 under 41 different sets of laws. Therefore, should the Court grant leave to amend,

 then in addition to another motion to dismiss, Ford respectfully reserves the right to

 pursue additional appropriate relief in light of the significant manageability,

 efficiency, and practicality concerns the SAC would raises.

                                   CONCLUSION

       Ford respectfully requests that the Court deny the plaintiffs’ motion for leave

 to amend. If, however, the Court grants the plaintiffs leave, Ford respectfully

 requests and reserves the opportunity to move against the SAC on appropriate

 grounds, because as it stands, the SAC remains deficient in multiple respects under



                                          24
Case 2:19-cv-12533-SFC-DRG ECF No. 23, PageID.3646 Filed 01/31/20 Page 34 of 35




 Rules 8 and 9(b) and is ripe for dismissal under Rule 12(b)(6) . Ford also respectfully

 requests and reserves the right to seek other appropriate relief depending on whether

 and in what form any amendment is allowed, as the proposed SAC now raises even

 more significant concerns with misjoinder as well as proceeding in mass fashion

 with claims by plaintiffs from dozens of states before this Court, which may more

 appropriately be transferred to other jurisdictions.

                                         Respectfully submitted,

                                         BOWMAN AND BROOKE LLP

                                  BY: /s/ Thomas P. Branigan
                                      THOMAS P. BRANIGAN (P41774)
                                      JODI MUNN SCHEBEL (P55889)
                                      MATTHEW G. BERARD (P77024)
                                      MARY T. NOVACHECK (pro hac vice)
                                      41000 Woodward Avenue, Suite 200 East
                                      Bloomfield Hills, MI 48304-4132
                                      Telephone: 248.205.3300
                                      Facsimile: 248.205.3309
                                      Email: tom.branigan@bowmanandbrooke.com
                                      Email: jodi.schebel@bowmanandbrooke.com
                                      Email: matthew.berard@bowmanandbrooke.com
                                      Email: mary.novacheck@bowmanandbrooke.com

                                         Attorneys for Defendant
                                         Ford Motor Company, Inc.




                                           25
Case 2:19-cv-12533-SFC-DRG ECF No. 23, PageID.3647 Filed 01/31/20 Page 35 of 35




                          CERTIFICATE OF SERVICE

       That on January 31, 2020, the undersigned hereby certifies that a copy of the

 foregoing document in the above-captioned proceeding has been served through the

 MI File e-filing system, upon the attorneys listed below:


STERN LAW, PLLC                            CONSUMER LEGAL REMEDIES, APC
BY: KENNETH A. STERN (P30722)              BY: ALLEN-MICHEL D. RESNICK
Attorneys for Plaintiffs                   JOHN NEIL GIELEGHEM
41850 W. Eleven Mile Road, Suite 121       Co-Counsel for Plaintiffs
Novi, MI 48375-1857                        The Resnick Building
(248) 347-7315                             331 North Beverly Drive, Suite 2
ken@sternlawonline.com                     Beverly Hills, CA 90210-4715
                                           (310) 213-1398
                                           rnresnick@clrattorney.com
                                           ng@clrattorney.com

                                        BOWMAN AND BROOKE LLP

                                 BY: /s/ Thomas P. Branigan
                                     THOMAS P. BRANIGAN (P41774)
                                     JODI MUNN SCHEBEL (P55889)
                                     MATTHEW G. BERARD (P77024)
                                     MARY T. NOVACHECK (pro hac vice)
                                     41000 Woodward Avenue, Suite 200 East
                                     Bloomfield Hills, MI 48304-4132
                                     Telephone: 248.205.3300
                                     Facsimile: 248.205.3309
                                     Email: tom.branigan@bowmanandbrooke.com
                                     Email: jodi.schebel@bowmanandbrooke.com
                                     Email: matthew.berard@bowmanandbrooke.com
                                     Email: mary.novacheck@bowmanandbrooke.com




                                          26
